United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 25, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 02-11302
                          Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROBERTO OLIVAS,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:02-CR-106-1
                        --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Roberto Olivas, has filed a motion to withdraw as counsel and a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).    Olivas has not filed a response.      Our independent review

of the record and counsel’s brief discloses no nonfrivolous

issue.    Accordingly, counsel’s motion to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.